Citation Nr: 1042924	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  03-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In June 2003 the Veteran testified in a hearing before an RO 
hearing officer, and in April 2004 he testified before the 
undersigned Veterans Law Judge in a videoconference hearing.  
Transcripts of both hearings are associated with the claims 
files.

The Board issued a decision in November 2006.  The Veteran 
thereupon appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued a 
Memorandum Decision in April 2008 vacating the Board's decision 
and remanding the case to the Board for further action.

In July 2009 the Board remanded the case to the originating 
agency for actions in compliance with the Court's Memorandum 
Decision.  The case has now been returned to the Board for 
further appellate action. 


FINDING OF FACT

The Veteran's hepatitis C is etiologically related to his active 
service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 
(2010) in regard to that issue.

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  See VBA letter 211B (98-
110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for tattoos, 
body piercing, and acupuncture.  It was concluded in FL 04-13 
that the large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Careful review of service treatment records (STRs) does not show 
any hepatitis symptoms.  However, high-risk sexual activity, 
which is a risk factor for hepatitis, is documented in that the 
Veteran was treated on several occasions for sexually transmitted 
disease (STD) while stationed in Thailand.  Specifically, there 
are clinical impressions of gonorrhea in July 1974 and October 
1974.  In August 1974 he was referred for evaluation of a lesion 
on his penis for which the clinical impression was chancroid, 
rule out primary lues (syphilis); a subsequent laboratory test in 
January 1975 requesting "VDRL" (Venereal Disease Research 
Laboratory, a test for syphilis) is marked "nonreactive."  In 
his self-reported Report of Medical  History in April 1976, 
completed in connection with his separation examination, the 
Veteran denied a history of venereal diseases including gonorrhea 
and/or syphilis, but the reviewer noted "gonorrhea in 74, 
treated with penicillin, NCNS [no complications no sequelae]."

There is no indication in STRs of other risk factors before or 
during service (no tattoos, no surgery or blood transfusions, and 
no intravenous drug use).

Post-service treatment records do not show history after 
discharge from service of any risk factors associated with 
hepatitis infection, and the Veteran denies any post-service risk 
factors.

In his Notice of Disagreement, filed in November 2002, the 
Veteran suggested that his hepatitis may have been acquired in 
service through airgun injection, or by dentistry in which the 
providers were not properly gloved, or by immunizations in which 
the same syringes were used for multiple persons, or by being 
forced during basic training to use the same razor as other 
trainees.  He reiterated these theories during his RO hearing in 
June 2003 and in his videoconference hearing before the Board in 
April 2004.

The Veteran had a VA medical examination in March 2005 in which 
the examiner did not find hepatitis C infection to be present and 
noted the hepatitis C antibody test was indeterminate.  The Board 
thereupon issued a decision in November 2006 denying service 
connection because no current disability had been shown.  
Thereafter, the Court vacated the Board's decision and directed 
the Board to resolve conflicting medical evidence regarding 
whether the Veteran has hepatitis C infection.

The Veteran had another VA medical examination in December 2009.  
The examiner reviewed the claims files, to include STRs and post-
service treatment records.  The Veteran stated he had been 
identified with hepatitis C infection in February 2002; he denied 
any history of multiple sexual partners and also denied history 
of surgery or blood transfusion, intravenous drug abuse or 
tattooing during or after service.  Laboratory results including 
hepatitis C ribonucleic acid (RNA) were in the normal range.  
Nonetheless, the examiner diagnosed hepatitis C infection of 
unknown etiology, stable.  The examiner stated that the Veteran 
had no signs or symptoms of hepatitis C infection during service 
and the risk factors were all negative; therefore, the examiner 
could not tell how, where and when the Veteran acquired the 
infection, and any attempt to do so would be pure speculation.

On review of the evidence above, the Board notes that high-risk 
sexual activity during service, as documented by his treatment 
for STDs on several occasions, is the only risk factor documented 
in the record before, during or after service.  In the absence of 
any other risk factor, the Board concludes it is at least as 
likely as not the Veteran acquired his infection during active 
service in that manner.

The benefit of the doubt has been resolved in favor of the 
Veteran. 


ORDER

Service connection for hepatitis C is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


